              Case 12-30081-EPK        Doc 1900     Filed 06/30/21   Page 1 of 25




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov

IN RE:                                              Case No.: 12-30081-BKC-EPK

CLSF III IV, Inc., et al.,                          Chapter 7

      Debtors.                            (Substantively Consolidated)
________________________________________/

         TRUSTEE’S MOTION FOR ORDER AUTHORIZING AND APPROVING
         SALE OF CERTAIN JUDGMENTS FREE AND CLEAR OF ALL LIENS,
           CLAIMS AND ENCUMBRANCES PURSUANT TO 11 U.S.C. § 363

             Trustee’s Concise Statement Pursuant to Local Bankruptcy Rule 6004-1

         The Trustee received a proposed Asset Purchase Agreement (a copy of which is attached

as Exhibit “A”) from SLFAQ, LLC, proposing the purchase of property of the Debtors’ estate,

consisting of four judgments entered in favor of the Trustee in these chapter 7 cases. A summary

of the proposed terms of sale is set forth below:


   Assets     to   be 1. Final Default Judgment Against Defendant, Dennis Edward Moens
   Sold:                 dated February 16, 2016 [Adv. ECF No. 105], entered in the adversary
                         proceeding captioned Deborah C. Menotte, Chapter 7 Trustee v.
                         Dennis Edward Moens, et al., Adv. No. 14-01591-EPK, in favor of the
                         Trustee and against Dennis Edward Moens in the principal amount of
                         $73,615,910.87;

                        2. Final Default Judgment Against Simon Wilhelmus Franciscus Laan
                           dated November 21, 2016 [Adv. ECF No. 125] entered in the adversary
                           proceeding captioned Deborah C. Menotte, Chapter 7 Trustee v.
                           Dennis Edward Moens, et al., Adv. No. 14-01591-EPK, in favor of the
                           Trustee and against Simon Wilhelmus Franciscus Laan in the principal
                           amount of $20,584,687.46;

                        3. Final Default Judgment Against Defendant, Reed Collingwood dated
                           February 3, 2015 [Adv. ECF No. 70], entered in the adversary
                           proceeding captioned Deborah C. Menotte, Chapter 7 Trustee v.
                           Sunstar Financial, LLC and Reed Collingwood, Adv. No. 14-01495-
                           EPK, in favor of the Trustee and against Reed Collingwood in the
10675890-3
               Case 12-30081-EPK       Doc 1900      Filed 06/30/21     Page 2 of 25




                           principal amount of $1,605,797.81.

                        4. Final Default Judgment and Order For Permanent Injunction,
                           Turnover and Accounting Against Defendant, Jack Barry Phillips dated
                           December 14, 2015 [Adv. ECF No. 56], entered in the adversary
                           proceeding captioned Deborah C. Menotte, as Chapter 7 Trustee of the
                           estates of CLSF III IV, Inc., and Deborah C. Peck, et al. v. Jack
                           Phillips, Adv. No. 15-01461-EPK, in favor of the Trustee and against
                           Jack Phillips in the amount of $149,215.65.

   Identify of the SLFAQ, LLC, 670 White Plains Rd., Penthouse Suite, Scarsdale, NY
   Purchaser:      10583. SLFAQ is not an insider of the Debtors.


   Sale Terms:          Purchase Price: $25,000.00, subject to higher and better offers,
                        AS IS – WHERE IS, WITHOUT ANY REPRESENTATIONS OR
                        WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
                        IMPOSED BY LAW

   Auction Terms:       None

   Identify         of None
   Lienholders


          Deborah C. Menotte, the duly appointed and permanent Chapter 7 Trustee (the “Trustee”)

for the substantively consolidated bankruptcy estate of CLSF III IV, Inc., et al. (collectively, the

“Debtors”), by and through undersigned counsel, pursuant to 11 U.S.C. §§ 105(a) and 363(b)(1)

and Bankruptcy Rules 2002 and 6004, files this motion (the “Motion”) seeking the entry of an

order approving the sale of certain assets of the Debtors’ estate to SLFAQ, LLC (“SLFAQ”),

free and clear of liens, claims, interests and encumbrances, if any, pursuant to 11 U.S.C. § 363(f),

with the same, if any, to attach solely to the proceeds of the sale. In support thereof, the Trustee

states:

                                           Jurisdiction

          1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and
                                                 2
10675890-3
              Case 12-30081-EPK             Doc 1900       Filed 06/30/21        Page 3 of 25




1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). Venue of

this proceeding and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and

1409.

         2.      The statutory predicates for the relief sought herein are 11 U.S.C. §§ 105(a) and

363(b)(1), as well as Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure.

The Moens and Laan Adversary Proceeding and Judgments

         3.      On August 21, 2014, the Trustee filed a Complaint to Avoid and Recover

Fraudulent Transfers against Dennis Edward Moens (“Moens”), Simon Franciscus Wilhelmus

Laan (“Laan”), and certain entities to which both Moens and Laan were associated, thereby

initiating the adversary proceeding captioned Deborah C. Menotte, Chapter 7 Trustee v. Dennis

Edward Moens, Simon Franciscus Wilhelmus Laan, et al., Adv. No. 14-01591-EPK (the “Moens

and Laan Adversary Proceeding”).

         4.      On February 16, 2016, the Court entered, in the Moens and Laan Adversary

Proceeding, a Final Default Judgment Against Defendant, Dennis Edward Moens [Adv. ECF No.

105] in favor of the Trustee and against Moens in the amount of $73,615,910.87, plus post-

judgment interest at the applicable federal statutory rate (the “Moens Judgment”).1

         5.      On November 21, 2016, the Court entered, in the Moens and Laan Adversary

Proceeding, a Final Default Judgment Against Defendant, Simon Wilhelmus Franciscus Laan

[Adv ECF No. 125] in favor of the Trustee and against Laan, in the amount of $20,584,687.46,

plus post-judgment interest at the applicable federal statutory rate (the “Laan Judgment”).




1
 By Order dated January 30, 2019, which is long since final and non-appealable, the Court denied a motion by Mr.
Moens to vacate the Moens Judgment. [Adv. Pro. No. 14-01591-EPK, ECF No. 155].
                                                       3
10675890-3
              Case 12-30081-EPK       Doc 1900      Filed 06/30/21    Page 4 of 25




The Collingwood Adversary Proceeding and Judgment

         6.    On August 21, 2014, the Trustee filed a Complaint to Avoid and Recover

Fraudulent Transfers against Reed Collingwood (“Collingwood”) and Sunstar Financial, LLC,

thereby initiating the adversary proceeding captioned Deborah C. Menotte, Chapter 7 Trustee v.

Sunstar Financial, LLC and Reed Collingwood, Adv. No. 14-01595-EPK (the “Collingwood

Adversary Proceeding”).

         7.    On February 3, 2015, the Court entered, in the Collingwood Adversary

Proceeding, a Final Default Judgment Against Defendant, Reed Collingwood [Adv. ECF No. 70]

in favor of the Trustee and against Collingwood in the amount of $1,605,797.81, plus post-

judgment interest at the applicable federal statutory rate (the “Collingwood Judgment”).

The Phillips Adversary Proceeding and Judgment

         8.     On July 14, 2015, the Trustee filed a Complaint Avoid and Recover Fraudulent

Transfer, for Turnover, for a Preliminary Injunction and for a Permanent Injunction against Jack

Phillips (“Phillips”), Virginia Peck-Phillips, Catherine Peck-Phillips and CJ-VJ Realty

Associates, LLC, thereby initiating the adversary proceeding captioned Deborah C. Menotte, as

Chapter 7 Trustee of the estates of CLSF III IV, Inc., and Deborah C. Peck, et al. v. Jack

Phillips, et al., Adv. No. 15-01461-EPK (the “Phillips Adversary Proceeding”). On November

2, 2015, the Trustee filed an Amended Complaint to Avoid and Recover Fraudulent Transfers,

and for Turnover [Adv ECF No. 36] solely against Phillips.

         9.     On December 14, 2015, the Court entered, in the Phillips Adversary proceeding,

a Final Default Judgment and Order For Permanent Injunction, Turnover and Accounting

Against Defendant, Jack Barry Phillips in favor of the Trustee and against Phillips in the amount

of $149,215.65, plus post-judgment interest at the applicable statutory rate (the “Phillips
                                                4
10675890-3
               Case 12-30081-EPK      Doc 1900      Filed 06/30/21    Page 5 of 25




Judgment”).

                                    RELIEF REQUESTED

         10.    The Trustee is now seeking authority from the Court to sell all of the estate’s

right, title and interest in and to the Moens Judgment, Laan Judgment, Collingwood Judgment

and the Phillips Judgment (collectively, the “Judgments”) to SLFAQ for the sum of $25,000.00,

(the “Purchase Price”) or such higher and better offer received, pursuant to the terms of an Asset

Purchase Agreement (the “APA”), between the Trustee and SLFAQ, which is subject to the

approval of this Court after notice and hearing. A copy of the APA is attached hereto as Exhibit

“1”, and the significant terms of the APA are set forth below:

                a.     Purchase Price. The Purchase Price for the Judgments shall be paid in

immediately available funds in the amount of Twenty-Five Thousand Dollars ($25,000.00),

payable to the Trustee within three (3) business days of receipt by SLFAQ of the executed APA.

                b.     Assignment of Judgments. In exchange for the sum of $25,000.00 from

SLFAQ in good and cleared funds, the Trustee will irrevocably and unconditionally sell, assign,

transfer and convey to SLFAQ all of the Trustee’s right, title and interest under, in and to the

Judgments, as well as any and all claims and rights related to the Judgments, including, without

limitation, all cash, securities, instruments and other property that may be paid or issued in

conjunction with the Judgments and all amounts, interest, and costs due under the Judgments.

                c.     Payments Received on Judgments. The Trustee further agrees that any

payments received by the Trustee on account of any of the Judgments shall constitute property

of SLFAQ to which SLFAQ has an absolute right, and that Trustee will promptly deliver such

payment to SLFAQ at the address for SLFAQ as set forth in the APA.

                d.     As is, Where is/Free and Clear of Liens.        Except as specifically set
                                                5
10675890-3
              Case 12-30081-EPK       Doc 1900      Filed 06/30/21     Page 6 of 25




forth in the APA, the sale, assignment and transfer of the Judgments to SLFAQ pursuant to the

terms of the APA will be “as is, where is” and without any representations or warrants

whatsoever, whether express, implied or imposed by law. In addition, the sale of the Judgments

will be free and clear of any liens, claims and encumbrances.

               e.     No Assumption of Liabilities. Notwithstanding any other provision of

the APA, the Trustee and SLFAQ agree that SLFAQ is acquiring only the Judgments and rights

and interests related thereto, and that SLFAQ is not acquiring or assuming, nor shall it be

deemed to have acquired or assumed, any liabilities or obligations, including lien obligations, of

the Trustee or Debtors’ estate or its affiliates of any kind or nature, whatsoever, whether known

or unknown, existent or future, arising out of, or in connection with, the Judgments, except as

may otherwise expressly be provided in the APA.

               f.     Documents of Assignment.          From time to time, upon request from

SLFAQ, the Trustee shall execute and deliver to SLFAQ such documents reasonably requested

by SLFAQ to evidence and effectuate the transfer contemplated by the APA in a form

reasonably acceptable to the parties to the APA.        Furthermore, SLFAQ may request the

jurisdiction of this Court for prosecution and enforcement of certain rights. As set forth in the

APA, SLFAQ will reimburse the Trustee for its reasonable costs associated with such action and

compliance.

               g.     Limited Power of Attorney. Solely with respect to the Judgments, and

to the extent permitted by law, the Trustee irrevocably appoints SLFAQ as her true and lawful

attorney and authorized SLFAQ to act in the Trustee’s stead, to demand, sue for, compromise

and recover all such amounts as now are, or may thereafter become due and payable for or on

account of and strictly limited to, the Judgments assigned pursuant to the APA.       The Trustee
                                                6
10675890-3
               Case 12-30081-EPK       Doc 1900      Filed 06/30/21    Page 7 of 25




grants unto SLFAQ full authority to do all things necessary to enforce the transfer of the

Judgments to SLFAQ and its rights thereunder pursuant to the APA. A copy of the proposed

Limited Power of Attorney is attached to the APA as Exhibit B.

         11.     By this motion, the Trustee seek authority to sell the Judgments to SLFAQ

pursuant to the terms of the APA, or to such other higher and better offers as may be received for

the Judgments.

         12.     Prior to receiving the offer by SLFAQ to purchase the Judgments, the Trustee

made several attempts to sell the Moens Judgment and Laan Judgment. Specifically, the Trustee

(i) listed the Judgments on the National Association of Bankruptcy Trustees’ website

(www.nabt.com), (ii) reached out to former counsel to Maatschap QI Collectief (“MQIC”) to

inquire as to whether MQIC or any of its members had any interest in purchasing the Moens

Judgment and/or Laan Judgment; and (iii) inquired of Oak Point Partners, LLC (“Oak Point”), as

to whether Oak Point had any interest in purchasing the Judgments. Only listing the Judgments

on the NABT website bore fruit in the form of the proposed purchase memorialized in the APA.

The difficulty in obtaining a substantive offer vis-à-vis the Judgment amounts is best reflected in

the fact that MQIC declined to even make an offer to purchase the Moens Judgment and Laan

Judgment despite the fact that collection efforts will have to be undertaken in Europe where

MQIC is based.

         13.     Accordingly, the sole offer made by SLFAQ represents, in the Trustee’s view,

and in her business judgment, the highest and best offer obtainable for the sale of the Judgments.

This view is buttressed by the fact, as the Trustee understands it, that SLFAQ has extensive

collection experience specifically including the collection of default judgments.

         14.     Based on the Trustee’s efforts to market and sell the Judgments as listed above,
                                                 7
10675890-3
               Case 12-30081-EPK           Doc 1900       Filed 06/30/21       Page 8 of 25




the Trustee submits that the Purchase Price is fair and adequate, advantageous for the estate, and

reflects the most value obtainable from the disposition of the Judgments.

         15.    The Trustee, therefore, seeks entry of an order authorizing and approving the sale

of the Trustee’s right, title, and interest in the Judgments, free and clear of liens, claims, interests

and encumbrances, if any, to SLFAQ pursuant to 11 U.S.C. § 363(b)(1), but subject to higher

and better offers.

                                BASIS FOR RELIEF REQUESTED

         16.    This Court has the statutory authority to authorize the sale of the Judgments free

and clear of liens, claims, and encumbrances.

         17.    Section 105(a) of the Bankruptcy Code authorizes the Court to issue any order,

process or judgment that is necessary or appropriate to carry out the provisions of the Code. 11

U.S.C. § 105(a).

         18.    Property of the estate may be sold outside the ordinary course of business.

Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice and a hearing,

may use, sell, or lease, other than in the ordinary course of business, property of the estate.” 11

U.S.C. § 363(b)(1). Courts have held that transactions should be approved under § 363(b)(1)

when: (a) they are supported by the sound business judgment of the Trustee1; (b) interested


1
  See Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir.
1983); Institutional Creditors of Continental Air Lines, Inc. v. Continental Air Lines, Inc., et al. (In re
Continental Air Lines, Inc,) , 780 F.2d 1223, 1226 (5th Cir. 1986); see also Fulton State Bank v. Schipper
(In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991) (holding that a debtor in possession can sell assets of
his estate outside the ordinary course of business if he has an articulated business justification); In re 160
Royal Palm, LLC, 600 B.R. 119, 126 (S.D. Fla. 2019) (holding that courts approve of the use, sale or
lease of estate property by a chapter 11 debtor, which has the power of a trustee, where it “has used
reasonable business judgment and articulated a business justification for such use.”); In re Delaware &
Hudson Ry. Co., 124 B.R. 169, 175-76 (D. Del. 1991) (holding that a trustee must show that “there is a
sound business purpose for conducting the sale prior to confirmation of a plan”). “A debtor's [or trustee’s]
business decision should be approved by the court unless it is shown to be so manifestly unreasonable that
                                                      8
10675890-3
               Case 12-30081-EPK         Doc 1900      Filed 06/30/21      Page 9 of 25




parties are provided with adequate and reasonable notice; (c) the sale price is fair and reasonable;

and (d) the purchaser is acting in good faith. See In re 160 Royal Palm, LLC, 600 B.R. at 129; In

re Delaware & Hudson Ry. Co., 124 B.R. at 176; In re Phoenix Steel Corp., 82 B.R. 334, 335-36

(D. Del. 1987). Here, each of these factors is met.

         19.    Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession may

sell all or any part of its property free and clear of any and all liens, claims, encumbrances or

interests if (a) such sale is permitted under non-bankruptcy law, (b) the party asserting a lien,

claim or interest consents to the sale, (c) the interest is a lien and the purchase price is greater

than the aggregate amount of all of the liens on the property, (d) the interest is subject to a bona

fide dispute, or (e) the party asserting the claim or interest could be compelled, in a legal or

equitable proceeding, to accept a money satisfaction for such interest. See 11 U.S.C. § 363(f).

To the Trustee’s knowledge, no liens, claims or encumbrances exist with respect to the

Judgments, but if same did exist, the sale of the Judgments could be made under applicable non-

bankruptcy law such that the Trustee meets one of the factors in the statute which is worded in

the disjunctive. In re Gulf States Steel, Inc. of Ala., 285 B.R. 497, 506 (Bankr. N.D. Ala. 2002).

         Sound Business Justification

         20.    After due reflection of the circumstances, the Trustee believes the sale of the

Judgments proposed herein to be economical, efficient, and the best way to maximize the value

of the Trustee’s rights, title and interests in the Judgments. The longer the Judgments remain

outstanding, the less value they have because it is harder to collect on a default judgment that



it could not be based upon sound business judgment, but only on bad faith, or whim or caprice.” In re 160
Royal Palm, 600 B.R. at 126. The Trustee’s decision to sell the Judgments to SLFAQ is reasonable in all
respects, in particular with respect to the Moens Judgment and Laan Judgment which she has made
multiple efforts over multiple months to sell to multiple parties, unfortunately, to no avail.
                                                   9
10675890-3
               Case 12-30081-EPK         Doc 1900       Filed 06/30/21     Page 10 of 25




remains unpaid for long periods of time. This is especially the case where the largest judgments

by far will require collection efforts outside the United States.

         21.     Accordingly, the Trustee, in the exercise of her sound business judgment, has

determined that it is in the best interests of the estate to sell the Trustee’s right, title and interests

in the Judgments to SLFAQ pursuant to the terms described herein and in the APA.

         22.     The APA was negotiated at arm’s length, in good faith and without collusion, and

the Trustee believes that the Purchase Price is reasonable and represents fair value under the

particular circumstances in this case.

         Adequate Notice of the Proposed Sale

         23.     The Trustee submits that all creditors and interested parties will be provided with

adequate notice of the proposed sale through the filing of this Motion. The Trustee will put on

the CLSF website (www.CLSFTrustee.com), the filed copy of this Motion and attachments, as

well as the notice of hearing thereon (NOH), within two (2) business after the Motion is filed and

the NOH issued by the Court, respectively.

         The Sale Price is Fair and Reasonable

         24.     Although the Judgments total the amount of $95,955,611.79, the Trustee believes

that Purchase Price is reasonable and provides the best return to the creditors of the estate

considering the amount of time that has passed since the Judgments have been entered and the

collectability of the Judgments, specifically including that the two largest judgment debtors

(Moen and Laan) and their assets are located in Europe.              In the event that an alternative

purchaser files an objection to this Motion and offers a higher and better purchase price, the

Trustee will evaluate any such offer in advance of the hearing and apprise the Court of such an

offer(s), if received, and her decision on whether to accept same over that offered by SLFAQ.
                                                   10
10675890-3
               Case 12-30081-EPK        Doc 1900       Filed 06/30/21    Page 11 of 25




         The Sale Was Negotiated in Good Faith

         25.     The proposed sale of the Judgments on the terms described herein, are the product

of good faith, arms’ length and collusion-free negotiations between the Trustee and SLFAQ.

The Trustee believes that the proposed price is fair and reasonable under the circumstances of

this matter. The Trustee requests that the Court make a finding at the hearing on this Motion that

SLFAQ (or the prevailing purchaser if other than SLFAQ) is a purchaser in “good faith” as that

term is contemplated by section 363(m) of the Bankruptcy Code and, therefore, entitled to all the

benefits of a good faith purchaser under that statute.

         Sale Free and Clear of Liens

         26.     The sale of the Judgments will be free and clear of all liens, claims and

encumbrances with such liens, if any, to attach to the proceeds of sale.

         Waiver of Stay Provisions of Rule 6004(h)

         27.     The Trustee request that the sale of the Judgments be immediately effective upon

entry of a written Order approving the sale and that the fourteen (14) day stay of effectiveness of

such an Order provided for in Bankruptcy Rule 6004(h) be waived.

                                           CONCLUSION

         28.     The Trustee believes that the sale of the Trustee’s right, title and interests in the

Judgments free and clear of liens, claims or encumbrances, and subject to higher and better

offers, will benefit the Debtors’ estate, and facilitate the closing of these long-running chapter 7

cases and distributions to the creditors thereof holding allowed claims.

         WHEREFORE, the Trustee respectfully requests that this Court enter an Order (i)

granting this Motion, (ii) authorizing the sale of the Judgments to SLFAQ, or such higher and

better offer that is received, free and clear of liens, claims and encumbrances, with such liens,
                                                  11
10675890-3
             Case 12-30081-EPK        Doc 1900       Filed 06/30/21    Page 12 of 25




claims and encumbrances, if any, to attach to the proceeds of sale; and (iii) granting such other

and further relief as the Court deems just and proper.

Dated: June 30, 2021.                        Respectfully submitted,

                                             BERGER SINGERMAN LLP
                                             Counsel for the Trustee
                                             350 E. Las Olas Boulevard, Suite 1000
                                             Fort Lauderdale, FL 33301
                                             Tel. (954) 525-9900
                                             Fax (954) 523-2872

                                             By: /s/ Paul A. Avron
                                                     Paul A. Avron
                                                     Florida Bar No. 50814
                                                     pavron@bergersingerman.com

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on the

30th day of June, 2021, via electronic transmission through the Court’s CM/ECF system upon all

parties on the attached CM/ECF Service List, and by first class, U.S. Mail to all parties listed

below.



                                             By: /s/ Paul A. Avron
                                                     Paul A. Avron

Oak Point Partners, LLC
Attn.: David Linn
45 W. 60th Street
New York, NY 10023

Joseph E. Sarachek, Esq.
Sarachek Law
Counsel for Proposed Purchaser
670 White Plains Road – Penthouse
Scarsdale, NY 10583


                                                12
10675890-3
             Case 12-30081-EPK      Doc 1900      Filed 06/30/21   Page 13 of 25




                                 CM/ECF SERVICE LIST

    •    Thomas L Abrams tabrams@tabramslaw.com, fcolumbo@tabramslaw.com
    •    Peter M Armold parmold@gdr-law.com
    •    Paul A Avron pavron@bergersingerman.com,
         efile@bergersingerman.com;efile@ecf.inforuptcy.com;mmorgan@bergersingerman.com
    •    Marc P Barmat mbarmat@furrcohen.com,
         rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;staff1@furrcohen.com
    •    Michael E. Baum mbaum@schaferandweiner.com, jburns@schaferandweiner.com
    •    Eyal Berger eyal.berger@akerman.com, jeanette.martinez@akerman.com
    •    Leyza F. Blanco lblanco@sequorlaw.com, jdiaz@sequorlaw.com
    •    Daniel F Blanks daniel.blanks@nelsonmullins.com,
         Allison.Abbott@nelsonmullins.com
    •    Daniel R. Brinley daniel@brinleylaw.com, brinleylawecf@gmail.com
    •    Robert P. Charbonneau rpc@agentislaw.com,
         nsocorro@agentislaw.com;bankruptcy@agentislaw.com;bankruptcy.ecc@ecf.courtdrive.
         com
    •    Leslie Gern Cloyd lcloyd@bergersingerman.com,
         kgoins@bergersingerman.com;cphillips@bergersingerman.com;efile@ecf.inforuptcy.co
         m;efile@bergersingerman.com;kbeck@bergersingerman.com
    •    Robert J Edwards redwards@bgglaw.com, jthomas@bgglaw.com
    •    Brett A Elam belam@brettelamlaw.com,
         lynn@farberelamlaw.com;brettelamlaw@gmail.com;r45334@notify.bestcase.com
    •    Heidi A Feinman Heidi.A.Feinman@usdoj.gov
    •    James H Fierberg jhfpa@bellsouth.net
    •    Julianne R. Frank fwbbnk@fwbpa.com, G59511@notify.cincompass.com
    •    Joanne Gelfand joanne.gelfand@akerman.com, janet.salinas@akerman.com
    •    Elan A Gershoni elan.gershoni@dlapiper.com, elan-gershoni-2942@ecf.pacerpro.com
    •    Kevin C Gleason kgpaecmf@aol.com
    •    Garry M Glickman gglickman@gwmlawyers.com, snovay@gwmlawyers.com
    •    Daniel L. Gold daniel.gold@bipc.com, marilee.tamesolmedo@bipc.com
    •    Daniel L. Gold dgold@goldbergsegalla.com, marilee.tamesolmedo@bipc.com
    •    Michael B Green mgreen@gunster.com, virastorza@gunster.com
    •    Gregory S Grossman ggrossman@sequorlaw.com, ngonzalez@sequorlaw.com
    •    Andrew R Herron aherron@homerbonner.com, jyanes@homerbonner.com
    •    Zachary P Hyman zhyman@bergersingerman.com,
         clamb@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com;efil
         e@ecf.inforuptcy.com
    •    Thasaian Jordan tqj@jordanlegalgroup.com
    •    Craig I Kelley craig@kelleylawoffice.com,
         tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.co
         m;debbie@kelleylawoffice.com;dana@kelleylawoffice.com
    •    Catherine Douglas Kretzschmar jeanette.martinez@akerman.com,
         Catherine.kretzschmar@akerman.com
    •    Brian J Lechich blechich@herronortiz.com
                                             13
10675890-3
             Case 12-30081-EPK     Doc 1900      Filed 06/30/21   Page 14 of 25




    •    James P.S. Leshaw Jim@LeshawLaw.com
    •    David B Marks brett.marks@akerman.com, charlene.cerda@akerman.com
    •    Deborah Menotte menottetrustee@gmail.com, ecf.alert+Menotte@titlexi.com
    •    Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
    •    Leslie S. Osborne office@rorlawfirm.com, 4275819420@filings.docketbird.com
    •    Kenneth B Robinson krobinson.ecf@rprslaw.com
    •    David R Rothenstein drr@ecclegal.com,
         nsocorro@ecclegal.com;ecala@ecclegal.com;bankruptcy@ecclegal.com;jbetancourt@ec
         clegal.com;parboleda@ecclegal.com
    •    Ariel Sagre law@sagrelawfirm.com
    •    Jeffrey J Saunders JJS@crarybuchanan.com,
         rciarsolo@crarybuchanan.com;r65589@notify.bestcase.com
    •    Norman L. Schroeder II nschroeder@nlsbankruptcy.com,
         mnewman@nlsbankruptcy.com;dfinegold@nlsbankruptcy.com
    •    Bradley S Shraiberg bss@slp.law,
         dwoodall@slp.law;bshraibergecfmail@gmail.com;dlocascio@slp.law;pmouton@slp.law
    •    Deborah Talenfeld dtalenfeld@bergersingerman.com,
         efile@bergersingerman.com;efile@ecf.inforuptcy.com
    •    Stuart A Young syoung@ybplaw.com
    •    P Benjamin Zuckerman bzuckerman@bergersingerman.com,
         cphillips@bergersingerman.com;efile@bergersingerman.com




                                            14
10675890-3
             Case 12-30081-EPK   Doc 1900    Filed 06/30/21   Page 15 of 25




                                   EXHIBIT “1”
                            (Asset Purchase Agreement)




                                        15
10675890-3
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 16 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 17 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 18 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 19 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 20 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 21 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 22 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 23 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 24 of 25
Case 12-30081-EPK   Doc 1900   Filed 06/30/21   Page 25 of 25
